Blandford, Justice.
It appears that this church is the owner of a lot of land in the city of Brunswick, upon which is a parsonage, in *542which the rector of the church resides. The city laid down a pavement upon a street running along this lot, and demanded payment therefor from the church. This was refused. The city then issued an execution against this property along which the pavement was laid; and the bill in this case was brought by the wardens and vestrymen of the church to enjoin the collection of that execution. The chancellor refused the injunction; and that is the complaint here.
The’ property which belongs to a church is not exempt from taxation simply because it belongs to a church. This property is liable to taxation; indeed, the legislature has no power to exempt it from taxation; and any law passed by the legislature to exempt property belonging to a church or anybody else from taxation, is simply void, under the constitution of this State, except so far as set out in article vii, section i, paragraph i of the constitution, where it is declared that, “ The General Assembly may, by law, exempt from taxation all public property, places of religious worship or burial; all institutions of purely public charity; all buildings erected for and used as a college, incorporated academy, or other seminary of learning; the real and personal estate of any public library, and that of any other literary association used by or connected with such library; all books and philosophical apparatus; and all paintings and statuary of any company or association, kept in a public hall, and not held as merchandise or for purposes of sale or gain; provided, the property so exempted be not used for purposes of private or- corporate profit or income.” The 4th paragraph declares that, “ All laws exempting property from taxation, other than the property herein enumerated, shall be void.”
It is very manifest that land upon which is a parsonage, although it may belong to a church, is not a place of public worship. The language of the constitution is that the legislature may exempt “ places of religious worship ” from taxation; but the legislature cannot exempt a parsonage, *543it not being a place of public worship.' We think, therefore, that the mayor and council of the city of Brunswick had a right to assess against this property the value of the improvements which the city had laid down along and across the property; and that the chancellor did right to refuse the injunction prayed for.
The decree of the chancellor is affirmed.